   Case 3:19-cr-00431-PAD-MEL Document 79 Filed 07/23/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO



    UNITED STATES OF AMERICA,

                 Plaintiff
                                            CRIMINAL NO. 19-431 (PAD)
                    v.

      JULIA BEATRICE KELEHER,

                Defendant

     MOTION TO RESTRICT REPLY TO UNITED STATES’ RESPONSE IN
          OPPOSITION TO REQUEST TO MODIFY CONDITIONS

TO THE HONORABLE COURT:

      COMES NOW Defendant Julia Beatrice Keleher, by and through the

undersigned counsel, and moves the Court for leave to file her reply to the United

States of America’s Response in Opposition to Request to Modify Conditions

(Docket No. 64) as a parties-only document to which only she, the United States,

her codefendants, and the Court may have access, as the reply delves into the same

issues raised in her prior Motion to Modify Conditions of Release (Docket No. 61),

which the Court permitted to be filed with the same manner of restriction requested

herein. See Docket No. 66.

      WHEREFORE, Defendant respectfully requests the Court grant the instant

motion.

      RESPECTFULLY SUBMITTED.

      WE HEREBY CERTIFY: That today we have electronically filed the foregoing

document with the Clerk of the Court for the District of Puerto Rico, using the


                                        1
   Case 3:19-cr-00431-PAD-MEL Document 79 Filed 07/23/19 Page 2 of 2



CM/ECF system which will send a copy and notification of filing to all counsel of

record.

      RESPECTFULLY SUBMITTED.

      In San Juan, Puerto Rico, this 23rd day of July, 2019.


                                                     McConnell Valdés LLC
                                                     Attorneys for Julia Keleher

                                                     By:

                                                      s/Maria A. Dominguez
                                                      Maria A. Dominguez
                                                      USDC-PR No. 210908
                                                      madt@mcvpr.com

                                                      s/ Javier Micheo Marcial
                                                     Javier Micheo-Marcial
                                                     USDC-PR No. 305310
                                                     jfmm@mcvpr.com

                                                     270 Muñoz Rivera Avenue
                                                     9th Floor
                                                     Hato Rey, Puerto Rico 00918
                                                     E-mail:   jfmm@mcvpr.com




                                        2
